Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 2 October 1801
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Dear Madam.
Washington Octbr: 2d. 1801

I have recieved your very kind letters and should certainly have answer’d them sooner had I not been prevented by a disagreeable complaint in my hands
I was very to understand from your last letter that you had again suffered an attack of your former illness I hope however that you have now entirely recovr’d your health and that the sight of your beloved Son will prove a cordial and contribute greatly towards removing all your complaints—
Your kind invitation to Quincy dear Madam I most joyfully accept and feel myself highly flatter’d by it as it affords me an opportunity of paying my duty to the parents of my beloved husband to whom it is my earnest desire to render myself agreeable my sweet little boy I hope needs no other recommendation than the striking resemblance he bears to his Grandfather. The time of my return will entirely depend upon Mr. Adams as I am too great a coward to venture alone upon so long a journey—
My Sisters desire to be remember’d to yourself and Miss Smith and I remain dear Madam your most affectionate Daughter
Louisa C. Adams